Name: Commission Regulation (EEC) No 711/87 of 12 March 1987 on the supply of maize flour to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 3 . 87 Official Journal of the European Communities No L 70/17 COMMISSION REGULATION (EEC) No 711/87 of 12 March 1987 on the supply of maize flour to the United Nations High Commissioner for Refugees (UNHCR) as food aid limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ^) and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 December 1986 on the supply of food aid to the UNHCR, the Commission allo ­ cated to the latter organization 5 085 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 281 , 1 . 11 . 1975, p . 1 . 3 OJ No L 139, 24. 5 . 1986, p. 29 . (4) OJ No L 192, 26. 7 . 1980, p . 11 . V) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 70/18 Official Journal of the European Communities 13 . 3 . 87 ANNEX 1 . Programme : 1985  Operation No 105/87 (') and 106/87 (') 2. Recipient : UNHCR (Attn. M. Coosemans, Palais des Nations, CH-1211 GenÃ ¨ve 10 Telex 27492 3. Place or country of destination : Somalia 4. Product to be mobilized : maize flour 5 . Total quantity : 3 000 tonnes (5 085 tonnes of cereals) 6 . Number of lots : two  1:1 000 tonnes (106/87)  2 : 2000 tonnes ( 105/87) 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (telex 411 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour ( 11.01 E I) for human consumption, of sound merchantable quality, free of odour and pests  moisture content : 1 3 %  acidity : 0,6 % maximum 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 1 . 'ACTION No 106/87 / MAIZE FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / MOGADISHU' 2. 'ACTION No 105/87 / MAIZE FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNHCR PROGRAMME OF ASSISTANCE TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing :  1:1 000 tonnes  Mogadishu  2:2 000 tonnes  Berbera 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 24 March 1987 16 . Shipment period : 1 to 31 May 1987 1 7 . Security : 1 5 ECU per tonne Notes : 1 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . The successful tender shall send a copy of the shipping documents to the following address : Commission Delegation in Somalia, Elio Germano, Commission Delegate Via Makka Al Mukarram n ° Z-A6/ 17, PO Box 943, Mogadiscio . Tel . 811 18 / 211 18 / 210 49 Telex 628 FED MOG SM  MOGADISCIO 4. At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (') The operation number is to be quoted in all correspondence .